The motion for more specific statement has for its limited purpose, the securing of a statement of the material facts upon which the adverse party bases his complaint or defense. The test is not whether the pleading discloses all that the adversary desires to know in aid of his own cause, but whether it discloses the material facts which constitute the cause of action or the ground of defense.
The line between material facts and the evidence which is to support the facts is not easy to define or even in the particular case to detect.
Paragraphs 1 and 4 seem to me to be on the side of evidence.
Whether the desired information can be obtained on a motion for disclosure is another question.
On the other hand paragraphs 2 and 3 seem to call for a more specific statement. For the defendant is entitled to *Page 464 
have it appear in the complaint whether the communications may be properly characterized as confidential. For it appears from the amended complaint and from statements of counsel for the plaintiff that he intends to press the claim that the confidential character of the communications lies at the foundation of his claim.
   Paragraphs 1 and 4 of the motion are denied.
Paragraphs 2 and 3 are granted.